Case: 3:18-cr-00075-WHR Doc #: 23 Filed: 09/24/19 Page: 1 of 1 PAGEID #: 63

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
PROBATION OFFICE
PRESENTENCE INVESTIGATION AND DISCLOSURE NOTICE

RE: Walker, Travis Edward
3:18CRO00075

The defendant has been found guilty and Walter H. Rice, United States District Judge has ordered a presentence
investigation. Local Rule 32.1 of this Court dictates certain time frames for completion of the presentence report
and the disclosure process. Therefore, in compliance with Local Rule 32.1 you are advised:

1. The presentence report will be completed by U. S. Probation Officer Amy Shamp, 937-512-1481.

2. The report will be available for disclosure to the parties on 10/28/2019 (35 days from conviction). The
‘initial presentence report will be provided electronically to the attorney for the defendant and the attorney for the
government. The defense attorney shall promptly provide one copy of the report to the defendant.

3. The attorney for the defendant and the government have 21 days from the disclosure date to communicate
any objections to the initial presentence report. Therefore, objections shall be communicated to the probation
officer not later than 11/18/2019.

4. Efforts will be made by the parties to resolve any objections to the report prior to its submission to the Court.
Any unresolved objections will be outlined by the probation officer in an addendum, which will be attached to
the final report and forwarded to the Court not later than 12/9/2019.

¢ ob
Copies to: Defendant

Mark R. Grawe, Chief Defense Attorney
U. S. Probation Officer Clerk of Court

Ass't. U. 8. Attorney
Date: September 23, 2019 File

 
